Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35, 49, and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 35 recites “applying a pulsed-flow regime in the permeate stream for up to 120 seconds” lacks support in the original disclosure.
Claim 49: “alternating opening a residual permeate outlet for up to 5 seconds and then closing the residual permeate outlet for up to 5 minutes” lacks support in the original disclosure.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“the residual permeate outlet” lacks antecedent basis in the claims.
Further, is the “alternating” step of Claim 49 further limiting the “applying a pulsed-flow regime in the permeate stream…” of Claim 35 or is it an additional step?

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 35-43 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Liberman (US Pub. No. 2007/0246425).

	Claims 35: Liberman teaches a method for cleaning a semi-permeable membrane in a pressure retarded osmosis module, the method comprising:
providing a pressure retarded osmosis module comprising: 
an enclosure, the enclosure comprising a semi-permeable membrane with a feed side and a permeate side, with foulant located on at least the permeate side (Figure 3), 
a raw saline solution having an osmotic pressure POr at a gauge pressure PGr for entering the feed side of the semi-permeable membrane [0011], 
a permeate stream having a gauge pressure PGp and an osmotic pressure POp for entering the permeate side of the semi-permeable membrane [0013], 
wherein at least part of a permeate penetrates from the permeate side of the semi-permeable membrane to the feed side according to a net driving pressure defined by a balance of pressures PGr, POr, POp and PGp (Fig. 3)[0016, 0043], 
wherein a remainder of the permeate exits as a residual permeate stream from the permeate side of the semi-permeable membrane via an outlet [0064](Fig. 3, 28), 
wherein the raw saline solution and the penetrated permeate exits as a residual brine stream from the feed side of the semi-permeable membrane via a residual brine outlet (Fig. 2, 26)[0065] 

applying a pulsed-flow regime in the at least one of the permeate stream or the residual brine stream, thereby increasing shearing force for enhancing evacuation of the foulant [0012-0016, 0023, 0043, 0095].
Liberman teaches that applying the gauge pressure towards the feed side (i.e. from the permeate side) results in separating the accumulated foulant from the membrane surface [0016]. Liberman does not teach that the pulsating gauge pressure application results in mechanical shaking of the semi-permeable membrane for detachment of the foulant. 
However, the application of pulsating gauge pressure [0023, 0043, 0094, 0095] is the same action that results in shaking of the membrane in the instant disclosure. It is understood that applying increased gauge pressure in a pulsating manner to the permeate side of the membrane (i.e. towards the feed side) will result in ‘shaking’ of the membrane which results in lifting of the foulants.
Liberman does not teach that the pulsed-flow regime is applied for up to 120 seconds.
However, Liberman teaches that the pressure is alternated “from time to time”. It is clear that the exact amount of time of the pulses is a result effective variable that would be routinely optimized by the operator depending on the amount and type of foulant. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Liberman et al. do not teach that the module is a pressure retarded osmosis module.

One of ordinary skill in the art at the time of the invention would have found it obvious to try Liberman et al.’s method on a pressure retarded osmosis module because pressure retarded osmosis modules fall under the other types of membranes suggested for cross use, therein providing a reasonable expectation of success, and applying a known technique to a known device for improvement to yield predictable results is obvious. 
Claim 36: Liberman et al. teach wherein the plurality of directional pressure strokes is provided by one or more of: 
a first generator of pressure strokes installed in the residual brine stream, the first generator of pressure strokes configured to release, and stop releasing, the residual brine stream [0023, 0031, PC5]; and 
a second generator of pressure strokes installed in one of an inlet or an outlet of the permeate stream, the second generator of pressure strokes configured to release, and stop releasing, permeate flow from a permeate enclosure [0023, 0029, PD4].
Claim 37: Liberman et al. teach periodically feeding an Additional Solution (AS) having an osmotic pressure POs into the feed side of the semi-permeable membrane, the osmotic pressure POs being less than the osmotic pressure POr of the raw saline solution, thereby creating a net driving pressure that is opposite to pressure retarded osmosis, thereby inducing a reverse osmosis (RO) process to create backward flow of permeate towards the feed side of the semi-permeable membrane, thereby lifting the foulant and enhancing evacuation of the foulant [0024].

Claim 39: Liberman et al. teach a pulse generator configured to pump in or discharge from an inlet/outlet of the permeate stream [0029, 0075, 0088].
Claim 40: Liberman et al. teach periodic alternation between pump in of the inlet and/or the outlet of the permeate stream and residual permeate discharge from the permeate side of the semi-permeable membrane [0094, 0096].
Claim 41: Liberman et al. teach wherein the generator is configured to at least periodically pump the permeate simultaneously into the inlet of the permeate stream and the outlet of the permeate stream, followed by simultaneous discharge of the permeate from the inlet of the permeate stream and the outlet of the permeate stream [0029, 0075, 0088](Fig. 3, 28 and 30).
Claim 42: Liberman et al. teach synchronizing the PGp and the PGr to create a pressure that is opposite to pressure retarded osmosis, thereby inducing a reverse osmosis (RO) process to create flow towards the permeate side of the semi-permeable membrane, thereby lifting the foulant and enhancing evacuation of the foulant [0100-0105].
Claim 43: Liberman et al. teach a piston used in the permeate storage tank [0037].
Claim 49: Liberman et al. teach closing the permeate valves in the outlets (Fig. 4, 61A and 63A) for cleaning [0081-0082, 0089]. They teach that the cleaning occurs from “time to 
Claim 50: Liberman et al. teach closing the permeate valves in the outlets (Fig. 4, 61A and 63A) for cleaning [0081-0082, 0089]. They teach that the cleaning occurs from “time to time” [0094]. The exact amount of time of the pulses is a result effective variable that would be routinely optimized by the operator depending on the amount and type of foulant. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

.
Response to Arguments
Applicant's arguments filed 5/7/2021 have been fully considered but they are not persuasive.
Applicant alleges that the Examiner is not fully appreciating the differences between RO and PRO. Applicant argues that salt and water both penetrate from the feed side to the permeate side during RO. Applicant references “DuPont” and states that the reference is provided, however, it is not in the file.
While it is possible that some salt may penetrate the membrane by happenstance in response to pressure and an alignment of conditions, the purpose of RO is to separate water from 
The Applicant argues that the fouling on an RO membrane is “biofouling, organic fouling, silt fouling, or a mix thereof”. While these types of fouling may occur depending on the feed type, salt fouling also occurs on a RO membrane. See “2.1 Desalination by reverse osmosis” PDF. Applicant provides no evidence for their allegation that salt fouling does not occur in RO separation. It is absolutely the case that in both RO and PRO fouling must be controlled, regardless of what side of the membrane it is on, to maintain efficiency of separation. Without fouling control, the membrane’s pores become clogged. Membrane fouling can be corrected by backwashing or cleaning (See “2.1 Desalination by reverse osmosis”).
While it may be true that PRO and RO may have different optimal processes for cleaning (i.e. different chemicals for chemical cleaning) and cleaning may depend on the fluid being treated (i.e. type and concentration) and the specific type of fouling due to the components removed, the claims do not recite specifics of a method that would differentiate between a cleaning method specifically unique to PRO versus RO. Ultimately, both PRO and RO are processes of membrane separation. One of ordinary skill in the art would find it obvious to try a generic method of cleaning used to clean a RO membrane, to clean a PRO membrane. In fact, Liberman et al. teach that their method can be applied to a variety of membrane types and processes [0121]. Methods such as backwashing and membrane vibrating are not unique methods specific to RO. These are methods routinely used in membrane cleaning/maintenance 
Liberman et al. teach that the pressure is alternated “from time to time”. The alternation of pressure is what necessarily results in membrane moving or ‘shaking’ and will dislodge at least some fouling elements. The exact timing of the “from time to time” is a result effective variable that is readily and routinely determined by one of ordinary skill in the art based on the fouling concentrated of the feed water and membrane properties. 
Applicant argues that PRO requires cleaning occurs much more often than RO cleaning. This is not supported by any evidence and is not supported by the disclosure. In fact, there is no discussion in the specification at all of specific timing of the pulsed-regime cleaning in the PRO process. The frequency of which cleaning is required is well-known to be a result effective variable that is routinely optimized to maintain or improve separation efficiency and reduced required downtime for cleaning. It was within the routine skill of one of ordinary skill in the art at the time of the invention to determine how often cleaning occurs, how long the cleaning is, and how often pulses are applied during cleaning in order to control these well-recognized variables.
Please also note there is no disclosure support for any of these specific time intervals.
Also, please note, there is no evidence to support Applicant’s claims of criticality of timing with respect to cleaning in PRO modules.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767.  The examiner can normally be reached on M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778